Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species I, directed to Fig. 2A and claims 1-3, 9 and 10 in the reply filed on 8/31/21 is acknowledged.  The traversal is on the ground(s) that a search relating to one of the species would reveal publications relating to the other species, and thus would not impose a serious burden on the Examiner.  This is not found persuasive because the two patentably distinct species have substantially different circuit arrangements from one another with different N-type and P-type transistors, and different parallel and series arrangements of resistors from one another.  These substantially different circuit arrangements require substantially different searches from one another, which results in undue burden on the examiner to examine all of the species in just one application.
The requirement is still deemed proper and is therefore made FINAL.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Publication No. CN207368912 (hereinafter “CN’912”) (cited in the 1/2/2020 IDS).  A machine translation from Espacenet is included for convenience.
Regarding claim 1, Figs. 1-2 show a breaking circuit (Fig. 1), applied to a motor (107), and the breaking circuit (Fig. 1) comprising: 
an actuator (103), comprising a first electricity transmission terminal (above 103 in Fig. 2), a second electricity transmission terminal (below 103 in Fig. 2) and a controlled terminal (extending left from 103 in Fig. 2), with the controlled terminal (extending left from 103) configured to be connected with a power supply port (101), and the first electricity transmission terminal (above 103) configured to be electrically connected with a power input terminal of the motor (107); 
an anti-reverse component (102), electrically connected between the controlled terminal (extending left from 103) and the first electricity transmission terminal (above 103) of the actuator (103); and 
a limiting resistor (R1), electrically and serially connected with the first electricity transmission terminal (above 103) or the second electricity transmission terminal (below 103) of the actuator (103); 
wherein when power supplied from the power supply port (101) to the power input terminal is stopped, the actuator (103) is conducted to form a discharge path from the power input terminal through the limiting resistor (R1) to a low electric potential end (e.g., ground).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CN’912 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0329814 (Fahalenkamp et al.) (hereinafter “Fahlenkamp”).  With regard to claim 2, CN’912 shows that the limiting resistor (R1) is electrically connected with the second electricity transmission terminal (below 103 in Fig. 2) of the actuator (103), the actuator (103) comprises a transistor (Q1) and a divider resistor (R2), an electricity input terminal of the transistor (Q1) serves as the first electricity transmission CN’912 teaches most of the limitations of claim 2 and also discloses that transistor (Q1) is a FET type transistor and in a circuit with transistor (Q) connected to resistor R1 and sub controlled terminal (extending left from 103), but CN’912 does not specify that transistor (Q1) is a P-type transistor.
Fahlenkamp teaches a similarly arranged circuit with a transistor (1) connected to a resistor 52 and a sub controlled terminal (S1), and explains that it is common in the art to utilize a MOSFET transistor (i.e., a FET transistor), but that alternative types of transistors can also be used including IGBT (Insulated Gate Bipolar Transistor), JFET (Junction Field-Effect Transistor), BJT (Bipolar Junction Transistor), or p-type MOSFET transistors.  See, e.g., Fig. 1 and numbered paragraph [0020] of Fahlenkamp.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of CN’912 with a p-type transistor, because Fahlenkamp explicitly teaches that it is common in the art to utilize p-type transistors in similar types of circuits.
Regarding claim 3, numbered paragraph [0020] of Fahlenkamp teaches that the P-type transistor can comprise a bipolar junction transistor.
10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,301,126 (Osborne et al.) (hereinafter “Osborne” in view of CN’912. 
Regarding claim 10, Figs. 1-3 and 14-16 of Osborne show a paper lifting device, comprising: 
a body (Fig. 1), comprising a paper lifting tray (including 41, 310 and 313), 
a gear linking rod group (including 322, 321 and 320), 
a motor (MOT-1), 
a paper lifting height sensor (including 327, 323 and 14LS) and 
a power supply port (Fig. 32a), wherein the gear linking rod group (including 322, 321 and 320) is connected between the paper lifting tray (41) and the motor (MOT-1), the power supply port (Fig. 32a) is electrically connected between the motor (MOT-1) and the paper lifting height sensor (including 327, 323 and 14LS), the gear linking rod group (including 322, 321 and 320) is rotated by the motor (MOT-1) to bring the paper lifting tray (including 41, 310 and 313) to rotate (rotate 313) when the power supply port (Fig. 32a) supplies power to the motor (MOT-1), and the power supply port (Fig. 32a) stops supplying the power when the paper lifting height sensor (including 327, 323 and 14LS) determines that a lifting height of the paper lifting tray (including 41, 310 and 313) matches a predetermined height predetermined height.  Osborne teaches most of the limitations of claim 10 including motor (MOT-1), but does not teach a breaking circuit, as claimed.
CN’912 teaches that it is well known in the art to provide a motorized arrangement (Fig. 2) with a breaking circuit (Fig. 2), electrically connected between a motor (107) and a power supply port (101), comprising: 

an anti-reverse component (102), electrically connected between the controlled terminal (extending left from 103) and the first electricity transmission terminal (above 103) of the actuator (103); and 
a limiting resistor (R1), electrically and serially connected with the first electricity transmission terminal (above 103) or the second electricity transmission terminal (below 103) of the actuator (103); 
wherein when the power supply port (101) stops supplying the power, the actuator (103) is conducted to form a discharge path from the power input terminal through the limiting resistor (R1) to a low electric potential end (e.g., ground).  Page 2 of the machine translation of CN’912 explains that this brake circuit prevents back electromotive force generated by the motor from being supplied to the power source.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of CN’912 with a braking circuit, for the purpose of preventing back electromotive force generated by the motor from being supplied to the power source, as taught by CN’912.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653